                                                                              Case 2:19-cv-01474-APG-BNW Document 21
                                                                                                                  20 Filed 10/21/20
                                                                                                                           08/26/20 Page 1 of 3
                                                                                                                                              4




                                                                            TREVOR J. HATFIELD, ESQ
                                                                          1 Nevada Bar No. 7373
                                                                          2 HATFIELD & ASSOCIATES, LTD.
                                                                            703 S. Eighth Street
                                                                          3 Las Vegas, Nevada 89101
                                                                            Telephone: (702) 388-4469
                                                                          4 Facsimile: (702) 386-9825
                                                                          5 Email: thatfield@hatfieldlawassociates.com
                                                                          6 Attorney for Plaintiffs
                                                                          7                                UNITED STATES DISTRICT COURT
                                                                          8                                     DISTRICT OF NEVADA
                                                                          9
                                                                                                                               CASE NO: 2:19-cv-01474-APG-BNW
                                                                         10    ELISEO NAPOLES, MARIA NAPOLES
                                                                               AND M.N., A MINOR, BY AND
                                                                         11
HATFIELD & ASSOCIATES, LTD.




                                                                               THROUGH HIS GUARDIAN AD LITEM,
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12                                                     PLAINTIFFS’ MOTION TO APPOINT
                                                                                             Plaintiffs,                          ELISEO NAPOLES AND MARIA
                                      Telephone (702) 388-4469




                                                                         13                                                     NAPOLES AS GUARDIANS AD LITEM
                                                                                      vs.                                          FOR MINOR PLAINTIFF M.N.
                                                                         14
                                                                               CLARK COUNTY SCHOOL DISTRICT,
                                                                         15    DOES I through X, inclusive; ROE
                                                                               CORPORATIONS I through X, inclusive
                                                                         16
                                                                                             Defendant.
                                                                         17
                                                                                     COME NOW, Plaintiffs, ELISEO NAPOLES, MARIA NAPOLES AND M.N., A
                                                                         18
                                                                         19 MINOR (hereinafter, “Plaintiffs”), by and through their counsel, the law firm of Hatfield &
                                                                         20 Associates, Ltd., and respectfully submit this Motion to Appoint Eliseo Napoles and Maria
                                                                         21 Napoles as Guardians Ad Litem for Plaintiff M.N., a Minor.
                                                                         22
                                                                                  Eliseo Napoles is the father of Plaintiff M.N., a minor currently fifteen (15) years old.
                                                                         23
                                                                                  Maria Napoles is the mother of Plaintiff M.N., a minor currently fifteen (15) years old.
                                                                         24
                                                                         25          M.N. has commenced an action in this court against Defendant Clark County School

                                                                         26 District for violation of his rights under the Fourth Amendment to the United States Constitution,
                                                                         27 Violation of Title II of the Americans with Disabilities Act (as amended), Violation of the
                                                                         28
                                                                              Case 2:19-cv-01474-APG-BNW Document 21
                                                                                                                  20 Filed 10/21/20
                                                                                                                           08/26/20 Page 2 of 3
                                                                                                                                              4




                                                                              Rehabilitation Act of 1973, and several torts under state law. At the time of the incident, M.N.
                                                                          1
                                                                          2 was twelve (12) years old.
                                                                          3          M.N. has no general guardian and no previous petition for appointment of a guardian ad
                                                                          4 litem has been filed in this matter. Eliseo Napoles and Maria Napoles are M.N.’s natural parents
                                                                          5
                                                                            and responsible people and fully competent to understand and protect the rights of M.N.. They
                                                                          6
                                                                            have no interest adverse to that of the minor and are willing to act as guardians ad litem for the
                                                                          7
                                                                          8 minor.
                                                                          9          A minor or an incompetent person who does not have a duly appointed representative
                                                                         10 may sue by a next friend or by a guardian ad litem. Fed.R.Civ.P. 17 (c)(2). “The court must
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                            appoint a guardian ad litem – or issue another appropriate order – to protect a minor or
                                                                         12
                                      Telephone (702) 388-4469




                                                                            incompetent person who is unrepresented in an action.” Ibid. Federal Rule of Civil Procedure
                                                                         13
                                                                         14 17 does not contain a time constraint for filing a petition for guardian ad litem. Dean v. City &
                                                                         15 County of San Francisco, 2006 WL 824336 (N.D. Cal. Mar. 28, 2006)
                                                                         16 ///
                                                                         17
                                                                            ///
                                                                         18
                                                                            ///
                                                                         19
                                                                         20 ///
                                                                         21 ///
                                                                         22 ///
                                                                         23
                                                                            ///
                                                                         24
                                                                            ///
                                                                         25
                                                                         26 ///
                                                                         27 ///
                                                                         28 ///



                                                                                                                       -2-
                                                                              Case 2:19-cv-01474-APG-BNW Document 21
                                                                                                                  20 Filed 10/21/20
                                                                                                                           08/26/20 Page 3 of 3
                                                                                                                                              4




                                                                                      Plaintiffs respectfully request that the Court appoint Eliseo Napoles and Maria Napoles
                                                                          1
                                                                          2 as Guardians Ad Litem for Plaintiff M.N.
                                                                          3 Date: August 26, 2020                                       HATFIELD & ASSOCIATES, LTD.
                                                                          4                                                                     Trevor J. Hatfield
                                                                          5                                                             By:
                                                                                                                                        Trevor J. Hatfield, Esq., (SBN 7373)
                                                                          6                                                             703 S. Eighth Street
                                                                                                                                        Las Vegas, Nevada 89101
                                                                          7                                                             Tel.: (702) 388-4469
                                                                          8                                                             Email: thatfield@hatfieldlawassociates.com
                                                                                                                                        Attorney for Plaintiffs
                                                                          9
                                                                              Plaintiffs Eliseo and Maria Napoles, mother and father of minor M.N., petition this Court to act as
                                                                         10 guardians ad litem in this action against the Clark County School District. Fed. R. Civ. P. 17 (c)(2) allows
                                                                              a minor or an incompetent person who does not have a duly appointed representative to sue by a next
                                                                         11 friend or by a guardian ad litem. Counsel represents that M.N. has no duly appointed representative
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                              and that Eliseo and Maria Napoles are M.N.'s natural parents, responsible people, fully competent to
                                                                         12 understand and protect the rights of M.N., and have no interest adverse to that of the minor. The
                                      Telephone (702) 388-4469




                                                                         13 decision to appoint a guardian ad litem under Rule 17(c) is “left to the sound discretion of the trial
                                                                                                                    IT IS SO ORDERED.
                                                                              court.” Davis v. Walker, 745 F.3d 1303, 1310 (9th Cir. 2014). The Court exercises its discretion here to
                                                                         14 appoint Eliseo and Maria Napoles as guardians ad litem of M.N. The motion at ECF No. 20 is therefore
                                                                              granted.
                                                                         15
                                                                         16                                                        IT IS SO ORDERED
                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                                         17                                                        DATED: 6:30 pm, October 21, 2020
                                                                                                                       DATED this _____ day of __________________ , 2020.
                                                                         18
                                                                         19
                                                                                                                                       BRENDA WEKSLER
                                                                         20                                                            UNITED STATES MAGISTRATE JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                                            -3-
